Citation Nr: 0318317	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  97-31 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from January 1997 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In October 1998, the 
Board remanded this appeal to the RO for additional 
development.

The Board addresses the issue of entitlement to TDIU in the 
Remand section of this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the claim's equitable 
disposition.

2.  The veteran's PTSD is manifested subjectively by 
intrusive thoughts, flashbacks, sleeping difficulties, 
nightmares, isolative and hypervigilant behavior, diminished 
interest in activities, feelings of rage, and nervousness in 
crowds, and objectively by depression, anger, frustration, 
abnormal speech, marginal orientation, labored thinking, 
difficulties with concentration and memory, impulse control 
and judgment, limited insight, and difficulty maintaining 
concentration. 


CONCLUSION OF LAW

The criteria for entitlement to a 50 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 30 percent for PTSD.  In a 
rating decision dated January 1997, the RO denied the veteran 
an evaluation in excess of 10 percent for PTSD, effective 
from November 1995.  Thereafter, the veteran appealed the 
RO's decision, and in a rating decision dated January 1998, 
the RO increased the evaluation assigned the veteran's PTSD 
to 30 percent, effective from November 1995.  

During the pendency of the veteran's appeal, specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA, in part, redefines 
the obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
The law was made applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment of the VCAA, and which were not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).  Further, during the pendency of 
this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a letter dated April 
2003, the RO notified the veteran of the change in the law 
and indicated that it had developed and was reconsidering his 
claim pursuant to that law.  In its letter, the RO 
essentially complied with the recent case of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that the provision of 38 C.F.R. § 19.9(a)(2)(ii), which 
applies to the Board, is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter).  The RO, which is not governed by 38 
C.F.R. § 19.9(a)(2)(ii), asked the veteran to send additional 
information within 30 days, but also indicated that all 
evidence received within the year would be considered in 
support of the veteran's claim.  Prior to the expiration of 
the one-year time period, in June 2003, the veteran 
specifically indicated that he had no additional evidence to 
submit.  Given this fact, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

As the RO indicated in its April 2003 letter, it developed 
the veteran's claim pursuant to the VCAA.  First, it notified 
the veteran of the information needed to substantiate his 
claim and explained to him who was responsible for obtaining 
such information.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. Principi, 
10 Vet. App. 183 (2002) (holding that both the statute and 
regulation clearly require the Secretary to notify the 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  For instance, in a letter dated October 1998, 
the RO requested the veteran to submit employment records in 
support of his claim, to identify the names and addresses of 
all pertinent treatment providers, and to complete and return 
the enclosed forms to permit release of his treatment records 
to VA.  In a letter dated April 2003, the RO requested the 
veteran to identify all additional evidence that needed to be 
obtained in support of his claim, to send such evidence to 
VA, and to indicate whether he needed assistance in obtaining 
the evidence.  The RO indicated that it would assist the 
veteran by obtaining documents, providing a medical 
examination or securing a medical opinion. 

In addition, in rating decisions dated January 1997 and 
January 1998, letters notifying the veteran of those 
decisions, a statement of the case issued in October 1997, 
and supplemental statements of the case issued in February 
1998, February 1999, February 2003, and June 2003, the RO 
informed the veteran of the reasons for which his claim had 
been denied and of the evidence still needed to substantiate 
his claim, notified him of all regulations pertinent to his 
claim, including those involving VA's duties to notify and 
assist, and provided him an opportunity to submit additional 
evidence and to present additional argument, including in the 
form of hearing testimony, in support of his claim.  

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA and 
private treatment records and information from the Social 
Security Administration, and since then, the veteran has not 
identified any other outstanding evidence that needs to be 
secured.  The RO also developed the medical evidence to the 
extent necessary to decide equitably the veteran's claim.  
Specifically, in July 2000, it afforded the veteran a VA 
examination, during which an examiner discussed the severity 
of the veteran's PTSD. 

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board must now decide the merits 
of that claim.

The veteran seeks an increased evaluation for his PTSD.  In 
written statements submitted in support of his claim and 
during a hearing held at the RO in January 1998, he asserted 
that the evaluation assigned his PTSD should be increased to 
reflect more accurately the severity of his psychiatric 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO has evaluated the veteran's PTSD as 30 
percent disabling pursuant to Diagnostic Code (DC) 9411.  
This regulation provides that a 30 percent evaluation is 
assignable for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  A 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2002).

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411.  Based on this 
criteria, and for the reasons that follow, the Board finds 
that the veteran's PTSD disability picture more nearly 
approximates the criteria for a 50 percent evaluation under 
DC 9411. 

The veteran regularly underwent psychiatric treatment from 
January 1995 to October 1995, after he suffered a work-
related injury that necessitated an above-the-knee amputation 
of his right leg.  During this treatment, no examiner 
diagnosed PTSD.  Rather, an examiner first diagnosed PTSD 
during a VA mental disorders examination conducted in May 
1996.  On that date, the veteran reported depression, 
nightmares and intrusive memories and flashbacks of his 
Vietnam, a tendency to be reclusive and uncommunicative, 
irritability, anger, and feelings of rage, but no impulse to 
act out that rage.  The examiner noted that the veteran was 
neatly dressed with fair contact and relevant, logical and 
coherent speech.  He also noted that the veteran described 
multiple PTSD criteria including avoidant behavior, marked 
hyperalertness, and estrangement from people, music, 
activities and close relationships.  He indicated that there 
was no evidence of delusions or hallucinations, disorganized 
thinking or loss of reality testing.  

Thereafter, the veteran sought VA outpatient treatment and 
underwent additional VA examinations and a Social Survey.  
During a VA examination conducted in September 1997, the 
veteran reported that he had had 26 jobs since he left 
service, including in an auto parts store from 1983 to 1994.  
He explained that he quit that job after being transferred to 
a store that seemed to him to have many Asian customers.  He 
then found work mowing lawns, but then suffered the 
aforementioned work-related accident.  He indicated that, 
since then, he had not worked.  The veteran reported 
depression, an inability to sleep, nightmares, flashbacks, 
nervousness in crowds, and avoidant behavior.  He indicated 
that he did not have a girlfriend, lived alone, kept his 
drapes closed, spent time listening to music and watching 
television, and went out only to the bank and grocery shop.  
The examiner noted that the veteran was poorly groomed, 
sleepy and groggy, and had difficulties with concentration 
and memory, labored thinking, a woeful, dysphoric mood, a 
blunted and flattened affect, and poor judgment in not 
pursuing PTSD treatment.  There was no delusional content of 
thought and no suicidal or homicidal ideation.  The examiner 
diagnosed chronic PTSD and assigned that disorder a Global 
Assessment of Functioning (GAF) score of 70.  He commented 
that the veteran had intermittent disruptions of 
consciousness, composure and concentration that interfered 
with his ability to work.  During a Social Survey conducted 
the same month, the veteran reported some of the same 
symptoms, but indicated that he was no longer working because 
of his leg injury.  

During outpatient treatment regularly rendered for PTSD from 
1997 to 1998, the veteran primarily reported nightmares, 
sleeping difficulties, alienation and irritability.  In 
January 1998, an examiner assigned the veteran's PTSD a GAF 
score of 70 and indicated that the veteran was unable to 
establish and maintain effective relationships, and had near-
continuous dysphoria, social isolation and alienation, and a 
tenacious sleep disruption problem.  In March 1998, the 
veteran reported that he was feeling OK and was no longer 
receiving psychiatric care.  

During a VA PTSD examination conducted in July 2000, the 
veteran reported total isolation, no support system, 
intrusive thoughts, nightmares, flashbacks, avoidant 
behavior, hypervigilance, and anger over poor VA treatment, 
not having a girlfriend and not having family members nearby.  
He indicated that his PTSD had not improved, or worsened.  
The examiner noted that the veteran was reasonably clean and 
neat, and had fair grooming, good hygiene, moderately loud 
speech spoken in a modestly halting manner, and no evidence 
of blocking.  The examiner also noted that the veteran was 
cooperative, marginally oriented (probably secondary to his 
highly isolated life-style), and had a depressed mood and 
affect, no psychotic symptoms, a fair memory (with less 
attainment than is expected for an individual his age), and 
relevant, and coherent and non-bizarre thought content, but 
with considerable anger and frustration.  The examiner 
indicated that the veteran's attention was easily gained, and 
that the veteran maintained concentration with difficulty, 
had a limited ability to abstract, fair impulse control and 
judgment, and limited insight.  The examiner concluded that 
the veteran had PTSD, for which he was not receiving 
treatment other than from a family doctor.  He assigned that 
disorder, alone and not considering the veteran's physical 
symptoms, a GAF score of 50.  He indicated that there had 
been no improvement or worsening in the veteran's PTSD, that 
the veteran had reported a decrease in intensity of symptoms 
since becoming more isolated, and that much of the veteran's 
restriction with regard to working resulted from his 
amputation.  The examiner indicated that there was no 
clinical reason to modify these ratings.

In a telephone contact in June 2003, the veteran indicated 
that the family doctor to whom the VA examiner referred in 
July 2000 had given the veteran medication for depression 
years ago.  He clarified that there was no additional 
evidence to be obtained from this individual.   

The above evidence of record establishes that the veteran's 
PTSD manifests subjectively as intrusive thoughts, 
flashbacks, sleeping difficulties, nightmares, isolative and 
hypervigilant behavior, diminished interest in activities, 
feelings of rage, and nervousness in crowds, and objectively 
as depression, anger, frustration, abnormal speech, marginal 
orientation, labored thinking, difficulties with 
concentration and memory, impulse control and judgment, 
limited insight, and difficulty maintaining concentration.  
Examiners have attributed GAF scores ranging from 50 (most 
recently) to 70 (January 1997 and January 1998) to these 
symptoms.  According to the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), which VA has 
adopted at 38 C.F.R. §§ 4.125, 4.130 (2002), a GAF score of 
50 reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  

Based on these definitions, it appears that, since the 
veteran appealed the RO's denial of an evaluation in excess 
of 10 percent for his PTSD, symptoms of that disease have 
caused serious impairment.  Certainly, examiners have 
confirmed the seriousness of the symptoms by specifically 
noting a flattened affect, abnormal speech, difficulty with 
memory, impaired judgment, disturbances of mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  These findings satisfy the criteria 
for a 50 percent evaluation for PTSD under 38 C.F.R. § 4.130, 
DC 9411.  

The evidence does not satisfy the criteria for a 70 percent 
evaluation for PTSD under 38 C.F.R. § 4.130, DC 9411, 
however, because it does not establish that the 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas due to such symptoms as 
suicidal ideation, obsessional rituals, intermittently 
illogical, obscure or irrelevant speech, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance, and 
difficulty in adapting to stressful circumstances.  In 
January 1998, an examiner noted that the veteran had near-
continuous dysphoria, social isolation and alienation, and a 
tenacious sleep disruption problem.  However, that same 
examiner assigned the veteran's PTSD a GAF score of 70, which 
indicates mild symptomatology.  Moreover, by March 1998, the 
veteran was reporting that he was feeling OK and was no 
longer receiving psychiatric care.  In addition, while 
various examiners noted a few of these symptoms since 1996, 
no examiner indicated that they, in conjunction with all 
others, warranted the assignment of a GAF score lower than 
50.   

In summary, the Board concludes that the criteria for a 50 
percent evaluation for PTSD have been met.  Inasmuch as the 
evidence of record supports the veteran's claim, it must be 
granted.  


ORDER

An evaluation of 50 percent for PTSD is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

The veteran also claims that he is entitled to a grant of 
TDIU.  Additional development is necessary before the Board 
can decide this claim.  

First, while the veteran's appeal was pending, the RO 
assigned the veteran a temporary 100 percent schedular rating 
for the residuals of prostate cancer, effective from May 29, 
1998.  The RO's action in this regard renders the veteran's 
TDIU claim moot for the period during which the 100 percent 
schedular rating was in effect.  See Green v. West, 11 Vet. 
App. 472, 476 (1998) (holding that, under 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may only 
be assigned where the scheduler rating is less than total).  
In this case the veteran's claim of entitlement to a TDIU was 
received in January 1998.  Due to the absence of pertinent 
evidence, the Board is not able to determine whether this 
period also extends beyond June 2003.  According to a 
deferred rating decision of record, as of June 2003, the 
veteran was in need of a future examination to determine 
whether he was still entitled to the 100 percent schedular 
evaluation that was then in effect.  The report of any future 
examination that was conducted as well as any decision made 
by the RO after the examination have not since been 
associated with the claims file.  On remand, such action 
should be taken so that the Board can determine all periods 
during which the veteran may be entitled to TDIU.

In addition, as previously indicated, on November 9, 2000, 
the President signed into law the VCAA.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. 
§ 5103(A) (West 2002).  In this case, since the veteran filed 
his claim for TDIU, VA has not obtained a medical opinion 
addressing whether the veteran's service-connected 
disabilities rendered the veteran unemployable during the 
relevant time period(s).  Such an opinion is necessary for 
the Board to decide the veteran's claim.  

In addition, on Remand, the veteran should be contacted to 
determine whether there any other outstanding medical records 
that need to be obtained in support of his TDIU claim.  

This case is REMANDED for the following development:

1.  The RO should request the veteran to 
provide the names and addresses of all 
health care professionals and dates of 
treatment, both VA and non-VA, who have 
treated the veteran for all of his 
service-connected disabilities since his 
discharge from service in 1970 and whose 
records are not presently in the claims 
file.  The RO should provide the veteran 
with all necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
request and obtain all clinical records, 
inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records 
from each identified health care provider 
and associate them with the claims 
folder.  Documentation regarding any 
unavailable records should be added to 
the record.

2.  The RO should associate with the 
claims file all outstanding reports of VA 
examinations conducted since June 2003, 
and all rating decisions and supplemental 
statements of the case issued since June 
2003. 

3.  Once any additional records obtained 
pursuant to the first instruction are 
associated with the claims file, the 
claims file should be forwarded to an 
appropriate medical specialist who should 
be asked to review all of the evidence 
contained in the claims file, and to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected disabilities rendered 
the veteran unemployable from January 
1997 to May 1998 and during any other 
period he was not receiving a 100 percent 
schedular evaluation.  The examiner 
should indicate in his report that the 
veteran's claims file was reviewed.  He 
should provide detailed rationale, with 
specific references to the record, for 
his opinion.  

4.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  



The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


